FILED
                            NOT FOR PUBLICATION                            MAR 11 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50032

               Plaintiff - Appellee,             D.C. No. 3:11-cr-03035-BTM-1

  v.
                                                 MEMORANDUM*
ISAAC RODRIGUEZ-LOPEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Southern District of California
                    Barry T. Moskowitz, District Judge, Presiding

                           Submitted December 18, 2013**

Before:        HUG, FARRIS, and LEAVY, Circuit Judges.

       Isaac Rodriguez-Lopez appeals from the district’s court’s judgment and

challenges the three-year term of supervised release imposed following his

conviction for importation of methamphetamine, in violation of 21 U.S.C. §§ 952

and 960. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Rodriguez-Lopez contends that the district court procedurally erred by

failing to provide any explanation for why it was imposing a term of supervised

release and failing to explain why it was imposing supervised release despite

U.S.S.G. § 5D1.1(c), which provides that courts “ordinarily should not impose a

term of supervised release in a case in which supervised release is not required by

statute and the defendant is a deportable alien who likely will be deported after

imprisonment.” Because Rodriguez-Lopez did not object in the district court, we

review for plain error. United States v. Dallman, 533 F.3d 755, 761-62 (9th Cir.

2008). The district court provided a number of reasons for imposing a sentence of

51 months in prison and three years of supervised release, including a need for

deterrence. Thus, there was no plain error. See id.; see also United States v.

Dominguez-Alvarado, 695 F.3d 324, 329-30 (5th Cir. 2012) (holding that

explanation for imposing term of supervised release was adequate where neither

the parties nor the district court mentioned § 5D1.1 and the district court simply

stated that it “gave the sentence after looking at the factors in 3553(a), to deter

future criminal conduct, his particular background and characteristics”); United

States v. Valdavinos-Torres, 704 F.3d 679, 693 (9th Cir. 2012) (reviewing district

court’s explanation in Dominguez-Alvarado and approving of the Fifth Circuit’s

reasoning in that case).


                                           2
      Rodriguez-Lopez also challenges the term of supervised release as

substantively unreasonable. We review the sentence under an abuse of discretion

standard. See Gall v. United States, 552 U.S. 38, 51 (2007). The district court did

not abuse its discretion. The term of supervised release is not substantively

unreasonable in light of the totality of the circumstances and the 18 U.S.C. §

3553(a) factors, including Rodriguez-Lopez’s importation of a large quantity of

methamphetamine, the district court’s departure when imposing the term of

imprisonment, and the resulting need to provide adequate deterrence. See Gall,
552 U.S. at 51; Valdavinos-Torres, 704 F.3d at 692-93; see also U.S.S.G. 5D1.1(c)

cmt. n. 5 (providing that district court should consider imposing terms of

supervised release on deportable alien if it determines that supervised release

would provide added measure of deterrence).

      AFFIRMED.




                                          3